COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-298-CV
 
IN RE CECIL DARRELL LONG                                                    RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed as moot.  Accordingly, relator=s
petition for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
 
PANEL: 
CAYCE, C.J.; LIVINGSTON and GARDNER, JJ. 
 
DELIVERED: 
October 2, 2009




     [1]See
Tex. R. App. P. 47.4.